PER CURIAM.
The trial court granted summary judgment for appellees Ritch and United States Fidelity and Guaranty Corporation on the ground that their performance and payment bond was a statutory bond pursuant to Section 255.05, Florida Statutes (1977), and that appellant, plaintiff below, filed his complaint alleging nonpayment for materials after the statutory one year limitation period on actions had expired. We hold that even though this bond contained provisions not required by Section 255.05, the bond must be considered statutory and not common law, which would be subject to a longer limitation period, because the bond *724did not expand the payment provisions beyond those stated in Section 255.05.
AFFIRMED.
MILLS, C. J., and ROBERT P. SMITH, Jr. and SHIVERS, JJ., concur.